DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 drawn to a storage container and a storage system, in the reply filed on 5/17/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, or a method of powering an engine, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Below is a non-limiting list of indefinite issues:
Claim 1 recites “a base having … a planar interior service” in lines 5-6. It is unclear what “a planar interior service” is being referred to.
Claim 1 recites “the exterior corners of the top and base” in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “at least one access panel disposed in the exterior corners of the top and base” in line 12. The metes and bounds of the limitation cannot be determined as the top and the bottom are two entirely distinctive planes that are separated by the walls such that the top and the bottom do not cross or intersect to form any corner.
Claims 2-9 and 12-16 are rejected on the same ground as claim 1.
Claim 6 recites “the plug receptacles” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “the storage container of claim 1, … when a storage container is stacked on top of another storage container, the at least one access panel is opened such that alignment with another access panel permits the electrical coupling of two distinct storage containers via the plug receptacles” (emphasis added) in lines 2-4. It is unclear if “a storage container” recited in line 2 is the same or different from “the storage container” recited in line 1. It is unclear if “another storage container” or “two distinct storage containers” are included in “the storage container” recited in claim 1 or not. It is unclear if “the plug receptacles” recited in line 4 is the same or different from “at least one plug receptacle” recited in line 13 of claim 1.
Claim 7 depends on claim 1 and recites “a plug receptacle” in line 1, while claim 1 recites “at least one plug receptacle” in line 13. It is unclear if “a plug receptacle” recited in claim 7 is the same or different from “at least one plug receptacle recited in claim 1.
Claim 9 recites the phrase “may be” in line 3. The phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites “the plug receptacle” in lines 2-3 and “the respective storage containers” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 9 depends on claim 1 and recites “a plurality of storage containers stacked on each other, they are electrically coupled to each other via the plug receptacle such that an engine plug receptacle may be coupled to an electric or hybrid engine and is powered by each battery of the respective storage containers” in lines 1-4. It is unclear if “a plurality of storage containers” are parts of the claimed “storage container”. It is also unclear how a plurality of storage containers stacking on top of each other using “the plug receptacle” of the claimed storage containers, or an entirely different storage container. It is also unclear what “is powered by each battery of the respective storage containers”, e.g. an engine plug receptacle or an electric or hybrid engine.
Claim 11 recites the limitation “the container top and bottom” in lines 2-3. There is insufficient antecedent basis for the limitation in the claim.
Claim 11 recites the limitation “an exterior corner of the container top and bottom” in lines 2-3. The metes and bounds of the limitation cannot be determined. It is not clear what is to encompassed by the term “an exterior corner of the container top and bottom” as the top and the bottom are two entirely distinctive planes that are separated by the sides and the top and the bottom do not cross or intersect to form a corner.
Claims 12-15 depend on claim 1 and recites “the at least one container” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 depends on claim 1 and recites “at least one receptacle” in line 2 and “one plug receptacle” in line 3, while claim 1 recites “at least one plug receptacle” in line 13. It is unclear if “at least one receptacle” recited in claim 12 is the same or different from “at least one receptacle” recited in claim 1. It is unclear if “one receptacle plug” recited in line 3 of claim 12 is the same or different from “at least one plug receptacle” recited in claim 1 or line 2 of claim 12.
Claim 13 recites the limitations “the two storage containers” in line 4 and “the plug receptacle” in line 5. There is insufficient antecedent basis for the limitations in the claim.
Claim 13 depends on claim 1 and recites “a container” and “another container” in lines 2-3, while claim 1 claims “a storage container” in the pre-amble. It is unclear if “a container” and “another container” is the same or different from “a storage container” recited in claim 1. It is also unclear if “a container” and “another container” recited in claim 13 are parts of the claimed storage container.
Claim 16 depends on claim 1 and recites “the plug receptacle” in line 3. There is insufficient antecedent basis for the limitation in the claim. It is also unclear if “the plug receptacle” recited in claim 16 is the same or different from “at least one plug receptacle” recited in line 13 of claim 1.
Claim 16 depends on claim 1 and recites “the perspective containers” in line 4. There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites the phrase “may be” in line 3. The phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 depends on claim 1 and recites “at least one container is stacked on top of another container, the containers are electrically coupled to each other via the plug receptacle such that an engine plug receptacle may be coupled to an electric or hybrid electric engine and is powered by each battery of the respective containers” in lines 1-4. It is unclear if “at least one container” and “another container” are the same, different from or parts of the claimed “storage container”. It is also unclear how at least one containers stacked on top of another container using the plug receptacle of the claimed storage container, or an entirely different storage container. It is also unclear what “is powered by each battery of the respective containers”, e.g. an engine plug receptacle, at least one container, another container, or an electric or hybrid engine. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Long et al. (US 2018/0287549).
Regarding claim 10, Long et al. discloses a solar energy storage system comprising at least one container (or shipment container 102 shown in fig. 1) comprising a top, a bottom, and a plurality of sides (see fig. 1); at least one solar panel (104, [0026]) operably coupled to at least one of the plurality of sides (see figs. 1-6 and 8); a battery (or battery arrangement 604, fig. 6) disposed with an interior cavity of the container (see fig. 6) and electrically couple to the at least one solar panel ([0036]); wherein the at least one solar panel functions as receiving sunlight and converting to solar energy for storage in the battery (see [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726